DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each fire holding hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis is provided for “the fire holding channel”; additionally, claim 1 does not introduce more than one fire holding channel, therefore it is not appropriate to claim “each fire holding channel”.
Claim 3 recites the limitation "each fire holding hole" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis is provided for “the fire holding channel”; additionally, claim 1 does not introduce more than one fire holding channel, therefore it is not appropriate to claim “each fire holding channel”.
The term "gradually" in claim 3 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and It is unclear what the difference would be between a gradual and abrupt transition.
Claim 4 recites the limitation "each fire holding hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis is provided for “the fire holding channel”.
Claim 4 requires “the main firing hole” whereas claim 1, from which claim 4 depends, requires “a plurality of main fire holes”, it is unclear which of the plurality “the main firing hole” is referring to.
Claim 5 requires that “a portion of the cap main body where the first main fire holes are located is greater than that of a portion of the cap main body where the second main fire holes are located”; it is unclear in what way the portion is meant to be greater.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotter (US 3,627,462).
With respect to claim 1 Lotter discloses a burner cap, comprising: a main body with an annular wall formed by an upper layer and a lower layer [see annotated Fig. 2, below], a plurality of first main fire holes [reference character 44] being defined on the upper layer, and a plurality of second main fire holes [reference character 60] being defined on the lower layer;
wherein the annular wall has an annular groove [see annotated Fig. 2, below] circumferentially located between the first main fire holes and the second main fire holes on a peripheral surface of the annular wall, and the annular wall also has a fire holding channel [reference character 62 in Fig. 2], which connects to the annular groove and connects to the first main fire holes.

    PNG
    media_image1.png
    614
    850
    media_image1.png
    Greyscale

	With respect to claim 2 Lotter discloses that each fire holding hole is not communicated with the second main fire holes but only with the first main fire holes, and is interleaved in sequence with the second main fire holes [see Fig. 2].
	With respect to claim 3 Lotter discloses that each fire holding hole has an inlet end which is communicated with the first main fire hole and an outlet end which is communicated with the annular groove, each fire holding hole slopes downward from the inlet end to the outlet end and gradually approaches the second main fire hole from the outlet end [see annotated Fig. 2, above].
With respect to claim 4 Lotter discloses an angle a defined between a center line of the fire holding hole and the first main fire hole is an acute angle.

    PNG
    media_image2.png
    414
    800
    media_image2.png
    Greyscale


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotter (US 3,627,462).
With respect to claim 1 in an alternative interpretation Lotter discloses a burner cap, comprising: a main body with an annular wall formed by an upper layer and a lower layer [see annotated Fig. 4, below], a plurality of first main fire holes [reference character 58] being defined on the upper layer, and a plurality of second main fire holes [reference character 60] being defined on the lower layer;
wherein the annular wall has an annular groove [see annotated Fig. 2, above] circumferentially located between the first main fire holes and the second main fire holes on a peripheral surface of the annular wall, and the annular wall also has a fire holding channel [reference character 62 in Fig. 2], which connects to the annular groove and connects to the first main fire holes.

              
   
    PNG
    media_image3.png
    575
    809
    media_image3.png
    Greyscale


	With respect to claim 6 Lotter discloses the cap main body has a top wall, a gas mixing chamber [see annotated Fig. 2, below] is defined by the an inner surface of the top wall and the annular wall; an ignition chamber [see annotated Fig. 2, below] is defined adjacent to the annular wall and above the gas mixing chamber, the annular wall adjacent to the ignition chamber has at least one gas inlet [reference character 34 in Fig. 2] communicating with the gas mixing chamber, and the annular wall also has a fire outlet [reference character 44 in Fig. 2] communicating with the ignition chamber at a position corresponding to the ignition chamber.

    
    PNG
    media_image4.png
    640
    848
    media_image4.png
    Greyscale


Allowable Subject Matter

Claim 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762